Citation Nr: 0408729	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  02-06 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The appellant had active duty for training (ACDUTRA) from May 
23, 1976 to July 22, 1976 and served on active duty from 
August 12, 1981 to September 1, 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied service connection for a 
psychiatric disorder.  


FINDING OF FACT

A psychiatric disorder was not incurred in or aggravated 
during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5106, 5107 (West 2002).  This statute redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  All relevant facts regarding the issue 
decided below have been properly developed and no further 
assistance to the appellant is required in order to comply 
with the duty to notify or assist.  As discussed below, the 
development conducted by VA in this case fully meets the 
requirements of the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).  The appellant was notified of the evidence 
required to substantiate his claim and of his and VA's 
respective duties by means of a February 2001 letter from the 
RO, prior to the initial adjudication of his claim.  The RO 
told him that is was his responsibility to identify his 
treatment sources, and that VA would obtain the records for 
him.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  The RO obtained the 
appellant's service medical records and his private treatment 
records from Spokane Mental Health, dated from 1996 to 2001.  
Review of these medical records indicates that the appellant 
may have been treated at Spokane Mental Health as early as 
1978, at "SHMC" in 1977 and 1978, and at Eastern State 
Hospital on various occasions.  He was asked by the RO in 
February 2001 to identify his medical care providers and 
provide releases so that his private treatment records could 
be obtained; however, he did not respond.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.").  Additional efforts by VA are not 
warranted.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was not provided a VA examination in 
connection with this claim because the service medical 
records are entirely negative for any complaints, treatment, 
or diagnosis of a psychiatric disorder.  Moreover, an 
examination is not needed because there is no competent 
evidence that the claimed condition may be associated with 
the appellant's military service.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); Charles v. Principi, 16 Vet. App. 
370 (2002).  Because there is no competent evidence tending 
to show that the appellant had a psychiatric disorder during 
service or for many years thereafter, VA's duty to assist in 
this regard is not triggered.  Cf. Charles v. Principi, 16 
Vet. App. 370 (2002).  

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Factual Background

In December 2000, the appellant filed his original 
compensation claim for a psychiatric disorder.  

Service medical records show no complaints, treatment, or 
diagnosis of a psychiatric disorder during the appellant's 
period of service in 1981.  A Battalion Commander's 
Evaluation and Recommendation dated in August 1981 revealed 
that the depot psychologist had recommended administrative 
separation due to the appellant's immaturity.  The appellant 
was described as emotionally unstable, very immature, and 
suicidal.  The DD214 form reflects that the appellant was 
discharged due to unsuitability - inaptitude (without 
administrative board).  

In January 2001, private medical records of the appellant's 
psychiatric treatment dated from 1996 to 2001 were submitted 
for the record.  An assessment made in August 1996 shows that 
diagnoses of paranoid schizophrenia and dependent personality 
were made.  When evaluated in December 2000, axis I diagnoses 
of paranoid type schizophrenia and alcohol dependence were 
made and an Axis II diagnosis of dependent personality was 
deferred. 

The file contains a July 1999 Application for Correction of 
Military Records in which the appellant requested that his 
discharge be changed from general to honorable and the reason 
for his discharge, listed as unsuitability, be corrected.  In 
October 1999, the Department of the Navy, Board of 
Corrections observed that the DD214 form indicated that the 
appellant had an honorable discharge.  With respect to the 
description of the appellant's discharge, as due to 
unsuitability, the board determined that no correction was 
warranted. 

In 2003, a search for August 1981 records from the San Diego 
Naval Hospital, where the appellant was evaluated by a 
psychologist was undertaken; however, no additional records 
from that facility could be located.  

III.  Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).

Where a veteran served for 90 days in active service, and 
certain enumerated conditions, including psychosis, develops 
to a degree of 10 percent or more within one year from the 
date of separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service. 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  However, inasmuch as the appellant in 
this case did not have 90 days of active service, this 
presumption is not applicable in this case.  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

IV.  Analysis

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for a 
psychiatric disorder.  The appellant has a current diagnosis 
of paranoid schizophrenia.  Accordingly, evidence of a 
currently manifested psychiatric disorder is shown.  

However, the appellant's service medical records are negative 
for any diagnosis of a psychosis or psychiatric disorder.  
When evaluated by a psychologist in August 1981, 
administrative separation due to the appellant's immaturity 
was recommended and the appellant was discharged in September 
1981 due to unsuitability - inaptitude (without 
administrative board).  Essentially, the only disorder noted 
during service was a personality disorder.  The record also 
contains a current diagnosis of a personality disorder, 
described as dependent personality.  

According to 38 C.F.R. § 3.303(c), personality disorders and 
mental deficiency as such are not diseases or injuries within 
the meaning of applicable laws and regulations and, 
therefore, cannot be awarded service connection.  
Accordingly, VA regulations clearly establish that a 
personality disorder cannot be awarded service connection 
under any circumstances.

The first post-service evidence of psychiatric disorder is 
dated in 1996.  However, there is no competent evidence of 
record indicating a nexus between the appellant's active 
service, including immature personality identified therein, 
and his currently diagnosed paranoid schizophrenia.  

The Board recognizes that the appellant has asserted that his 
psychiatric disorder is related to his military service.  
However, he has not shown that he is qualified to render 
medical opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Because there was no diagnosis of any psychiatric disorder 
during service, nor does the evidence include any suggestion 
of a nexus between a psychiatric disorder initially diagnosed 
in 1996 and the appellant's military service, the Board 
concludes that the evidence against this claim is more 
probative and of greater weight, warranting denial of the 
claim.  There is no benefit of the doubt that could be 
resolved in the appellant's favor.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



